Title: To Thomas Jefferson from John Rhea, 3 March 1805
From: Rhea, John
To: Jefferson, Thomas


                  
                     Sr 
                     
                     Washington March 3d—1805
                  
                  Mr James Tremble received his classical and collegiate Education in the Country, which is now the State of Tennessee—and is a practicing Lawyer in the Courts of Law and Equity in that State—and in the District Court of the United States in east Tennessee. He is a man of probity, honesty and upright moral Character—a decided Republican and firmly attached to the Constitution of the United States; possessing a large portion of legal knowledge—he is reputed a Correct Lawyer—and in my opinion is qualifyed to perform with fidility the duties of a Judge of a Destrict Court in any of the territorial Governments of the United States—
                  He has not requested me to make any recommendation of himself to You for any appointment—nor is it known to me that he would Acept of the appointment of Judge of a Court of the United States in any territorial Government—but I have taken the liberty—of making his name and character known to You; to the End that, if it was known he would accept an appointment—and at any time hereafter he should be deemed worthy of nomination to any, he might not be unknown to the President of the United States. The time for which I have had the honor of being Elected a Representative in the Congress of the United States Expires with this day—and I cannot Reconcile to my self the expiration of that period without having informed the President of the United States of the name and Character of James Tremble which is herein before given according to the best of my knowledge—.
                  He is not Related to me by consanguinity or affinity. but I have been acquaint with him from the time he was a little boy at Latin School—prior to which period his father died.
                  Please to Excuse me for the trouble this Letter may give—if at any time hereafter it should be of any service to a man for whom I have a true friendship, it will be gratifying to me indeed.
                  With the most Sincere wishes for Your health and happiness—I am Your Obedient Servt.
                  
                     John Rhea 
                     
                     of Tennessee
                  
               